DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Claims 1-20 are pending for examination.

Information Disclosure Statement
3.    The Information Disclosure Statement (IDS) submitted on 6/11/2021 have been considered by the examiner and made of record in the application file.
 
Priority
4.    This application is a continuation application of U.S. Patent Application No. 16/991,614, filed on August 12, 2020, now U.S. Patent No. 11,043,250, issued on June 22, 2021.

Specification
5.   The Applicant is required to insert a U.S. Patent No. 11,043,250, of its application number 16/991,614, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATIONS” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,043,250 (hereinafter “Patent ’250”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent ’250 as follows:
            Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent ‘250 such as “a buffer controller comprising: a queue register including a set of entries, wherein each of the set of entries stores an address of a corresponding one of a plurality of memory banks, a first pointer register indicating a first entry of the set of entries 
            Claim 11 of the instant application is anticipated and having the same scope of invention by claim 11 of Patent ‘250 such as “a buffer controller, operatively coupled to a plurality of buffers that respectively correspond to a plurality of memory banks, having programmed instructions that when executed cause the buffer controller to: determine whether to block updating a queue register for a first clock cycle according to a first pointer register and a second pointer register, wherein the queue register includes a set of entries, wherein the first pointer register indicates a first entry of the set of entries storing an address of a memory bank, on which a write process is predicted to be completed next among the plurality of memory banks, wherein the second pointer register indicates a second entry of the set of entries to be updated; select, for the first clock cycle, the second entry, in response to determining that updating the queue register for the first clock cycle is unblocked; and update, for the first clock cycle, the second entry according to an input address of a target one of the plurality of memory banks to store input data through the write process”.
          Claim 18 of the instant application is anticipated and having the same scope of invention by claims 17 and 20 of Patent ‘250 such as “an integrated circuit comprising: a queue register including a set of entries, wherein each of the set of entries stores an address of a corresponding one of a plurality of memory banks;32 4811-4152-2155.1TSMC No. P20193502US01 / FL No. 123329-1245 a first shift register indicating a first entry of the set of entries storing an address of a memory bank, on which a write process is predicted to be completed next among the plurality of memory banks; a second shift register indicating a second entry of the set of entries to be updated; and a queue controller that: updates, for a first 
            Claims 2-10, 12-17 and 19-20 of the instant application are anticipated and having the same scope of invention by claims 2-10, 11-16 and 18-19, respectively, of Patent ‘250. 

Allowable Subject Matter
8.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.      
9.    The following is a statement of reason for indication of allowable subject matter:
         Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first pointer register indicating a first entry of the set of entries storing an address of a memory bank on which a write process is predicted to be completed next among the plurality of memory banks, a second pointer register indicating a second entry of the set of entries to be updated, and a queue controller that: configures the set of entries according to the first pointer register and the second pointer register, and configures one or more buffers of the plurality of buffers to perform the write process, according to the set of entries”, and a combination of other limitations thereof as recited in the claim. Claims 2-10 depend on claim 1.
Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first pointer register indicates a first entry of the set of entries storing an address of a memory bank, on which a write process is predicted to be completed next among the plurality of memory banks, wherein the second pointer register indicates a second entry of the set of entries to be updated; select, for the first clock cycle, the second entry, in response to determining that updating the queue register for the first clock cycle is unblocked; and update, for the first clock cycle, the second entry according to an input address of a target one of the plurality of memory banks to store input data through the write process”, and a combination of other limitations thereof as recited in the claim. Claims 12-17 depend on claim 11.
          Regarding independent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first shift register indicating a first entry of the set of entries storing an address of a memory bank, on which a write process is predicted to be completed next among the plurality of memory banks; a second shift register indicating a second entry of the set of entries to be updated; and a queue controller that: updates, for a first clock cycle, the second entry according to an input address of a target memory bank of the plurality of memory banks to store input data through the write process, shifts the second shift register to indicate a third entry subsequent to the second entry, in response to updating the second entry, configures, for the first clock cycle, one or more buffers of the plurality of buffers to perform the write process, according to the set of entries including the updated second entry, and compares the first entry indicated by the first shift register and the third entry indicated by the second shift register to determine whether to block updating the queue register for a second clock cycle subsequent to the first clock cycle”, and a combination of other limitations thereof as recited in the claim. Claims 19-20 depend on claim 18.             
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827